In a negligence action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Bernstein, J.), entered February 24, 1987, as was in favor of the defendants, upon a jury verdict.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
We find that the verdict in favor of the defendants was not against the weight of the credible evidence.
Further, we need not reach the issue of whether the history portions of the plaintiff’s hospital records were properly admitted into evidence. The jury, complying with the trial court’s instructions, ceased deliberations after determining that the defendants were not negligent and never reached the issue of the proximate cause of the accident. Since the evidence challenged on this appeal concerns only the latter issue, its admission could not have affected the jury’s verdict in favor of the defendants. Lawrence, J. P., Weinstein, Spatt and Balletta, JJ., concur.